In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0775V
                                         UNPUBLISHED


    SCOTT KELBICK,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: March 30, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Kristina E. Grigorian, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On May 31, 2018, Scott Kelbick filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine he received on
October 2, 2017. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On May 7, 2019, a ruling on entitlement was issued finding Petitioner entitled to
compensation. On March 27, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $139,566.06
(comprised of $135,000.00 for pain and suffering and $4,566.06 for past unreimbursed
out-of-pocket medical expenses). Proffer at 1. In the Proffer, Respondent represented

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that Petitioner agrees with the proffered award. Id. Based on the record as a whole, I
find that Petitioner is entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $139,566.06, in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

    SCOTT KELBICK,

                          Petitioner,
                                                          No. 18-775V
          v.
                                                          Chief Special Master Corcoran (SPU)
                                                          ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                          Respondent.

                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On May 6, 2019, respondent filed a Rule 4(c) Report conceding that petitioner is entitled

to vaccine compensation for his Shoulder Injury Related to Vaccine Administration (“SIRVA”)

injury suffered following receipt of an influenza vaccination on October 2, 2017. On May 7,

2019, Ruling on Entitlement, adopting respondent’s recommendation, was issued.

          Based upon the evidence of record, respondent proffers that petitioner 1 should be

awarded $139,566.06. This is comprised of pain and suffering ($135,000.00) and past

unreimbursed out-of-pocket medical expenses ($4,566.06), and represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 2 Petitioner

agrees.




1
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.
2
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.
II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through:
               a lump sum of $139,566.06 in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-15(a).

Petitioner agrees.

                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   ALEXIS B. BABCOCK
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   /s/ Adriana Teitel
                                                   ADRIANA TEITEL
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146, Benjamin Franklin Station
                                                   Washington, DC 20044-0146
                                                   Tel: (202) 616-3677

Dated: March 27, 2020